Citation Nr: 0908561
Decision Date: 02/04/09	Archive Date: 03/12/09

DOCKET NO.  06-05 092	)	DATE FEB 04 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to an increased disability rating for right knee internal derangement with limited motion, currently rated 20 percent disabling.  

3.  Entitlement to an increased disability rating for right knee internal derangement with instability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had service from July 1980 to August 1983.  

The matters of entitlement to increased ratings for right knee internal derangement with limited motion, as well as right knee internal derangement with instability, come to the Board of Veterans Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter of entitlement to service connection for a right shoulder disorder comes to the Board from a February 2006 rating decision of the Waco RO.  


FINDINGS OF FACT

1.  A right shoulder disorder was not manifested during active service or for many years thereafter, nor is current a right shoulder disorder otherwise related to such service.

2.  Flexion of the right knee is not limited to 15 degrees.

3.  The veterans right knee internal derangement with instability is not manifested by moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by the veterans active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a disability rating in excess of 20 percent for right knee internal derangement, with limited motion, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2008).

3.  The criteria for a disability rating in excess of 10 percent for right knee internal derangement, with instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veterans claim on appeal, the Board is required to ensure that the VAs duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the veteran dated in March 2003 with regard to the increased rating claims and in September 2005 with regard to the service connection claim.  In March 2006, the veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board acknowledges that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimants employment and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimants employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with Vazquez since that judicial decision was just rendered in January 2008.  However, after reviewing the claims file the Board finds no resulting prejudice to the veteran.  It appears clear to the Board that a reasonable person under the facts of this case could be expected to know and understand the types of evidence necessary to show a worsening or increase in the severity of right knee internal derangement with limited motion and instability.  The Board believes it significant that the veteran has been represented in the claims process by Disabled American Veterans, an organization which represents numerous veterans.  Moreover, specific schedular criteria were provided to him in the February 2006 statement of the case.  The Board finds that the veteran has had actual knowledge of the elements outlined in Vazquez and that no useful purpose would be served by remanding to the RO to furnish notice as to elements of his claim which the veteran has already effectively been made aware of.  Such action would not benefit the veteran.  

The RO also provided assistance to the veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this case, the veterans service treatment records are on file, as are post-service VA treatment records.  

No medical opinion has been obtained with respect to the right shoulder issue; however, the Board finds that a review of the record, which reveals that the veteran did not have a right shoulder disorder in service and did not report a right shoulder disorder until more than 21 years after service, warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the increased ratings claims, the evidence of record also contains several reports of VA examinations.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the veterans appeal. 

Service Connection Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for a right shoulder disorder.  A June 1983  Report of Medical Examination for separation purposes reflects that the veterans upper extremities were clinically evaluated as normal.  Also, a June 1983 Report of Medical History for separation purposes reflects that the veteran checked the no box for painful or trick shoulder or elbow.  There are no other service treatment records related to the right shoulder.  

VA outpatient treatment records dated in November 1999 reflect that the veteran reported a right shoulder fracture as a child.  In June 2005, the veteran complained of pain in the right shoulder for 20 years and was assessed with impingement syndrome of the right shoulder and degenerative joint disease.  

While the Board acknowledges the veterans contentions regarding right shoulder disorder, there is no persuasive evidence to support a finding that he sustained a right shoulder injury during active service.  Service treatment records are completely devoid of a shoulder injury.  Moreover, the veterans upper extremities were clinically evaluated as normal upon separation.  The clinically normal findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no right shoulder disorder was present at that time.  The Board views the examination report as competent evidence that there was no right shoulder disorder at that time.  Also of significance is the fact that, upon separation, the veteran reported no right shoulder complaints and checked the no box for painful or trick shoulder or elbow.  This suggests that the veteran himself did not believe that he had any ongoing right shoulder problems at that time.  

There is otherwise no evidence of right shoulder complaints or clinical findings for a number of years after service.  The Board notes that the veteran stated that he had right shoulder pain since 1985.  However, VA outpatient treatment records do not reflect any complaints of right shoulder pain until 2005.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimants health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The Board has considered the veterans own lay statements to the effect that his right shoulder disorder is causally related to service.  However, the veterans assertions in this regard are inconsistent with the totality of the evidence.  There is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision for the issue adjudicated by this decision.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

The veteran contends that his service connected right knee disorders are more disabling than currently evaluated.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).
 
Furthermore, the veterans right knee disorders are potentially subject to functional loss in addition to the level of disability provided by the appropriate diagnostic codes.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

A review of the claims file reveals that the RO granted service connection in April 2001 for cruciate deficient right knee with a noncompensable rating effective January 7, 2000 under Diagnostic Code 5257.  An October 2001 rating decision assigned a 10 percent disability rating for cruciate deficient right knee effective June 4, 2001 under Diagnostic Code 5257.  A November 2002 rating decision assigned a 10 percent disability rating for right knee internal derangement with cruciate deficiency, probable torn medial meniscus and/or chondromalacia with flaps, with limited motion, effective October 4, 2002 under Diagnostic Code 5260.  The November 2002 rating decision also assigned a 10 percent disability rating for right knee internal derangement with cruciate deficiency, probable torn medial meniscus and/or chondromalacia with flaps, with instability, effective October 4, 2002 under Diagnostic Code 5257.  A November 2004 rating decision assigned a 20 percent disability rating for right knee internal derangement with cruciate deficiency, probable torn medial meniscus and/or chondromalacia with flaps, with limited motion, effective October 4, 2002 under Diagnostic Code 5260.  

The veteran underwent a VA examination in June 2004.  He reported pain was 6/10 in severity with associated slight swelling of the knee, giving way on him two times a week.  He stated that the pain made it difficult to do his job repairing furniture and he had to miss work 4 or 5 times a month because of knee pain.  He claimed that it was difficult for him to squat in his job.  He stated that he had ongoing knee pain and could only walk as far as three blocks without getting pain.  

Upon physical examination, the range of motion of the right knee was 0 to 125, which produced moderate pain.  There was slight fluid about the right knee, moderate crepitus and some popping with flexion.  There was slightly positive Lachmans test.  There was no laxity with the lateral compression.  The examiner diagnosed degenerative joint disease of right knee with internal derangement with cruciate deficiency, lateral meniscus tear, and tear of medial collateral ligament.  The examiner noted moderate disability and slight progression.  The examiner found the defect on his occupation repairing furniture to be difficulty squatting.  The examiner noted painful joint on flexion and no additional limitation with repetitive use.  With flare-ups, the veteran estimated that his additional difficulty was 20 percent.  The examiner found mild instability of the knee.  

VA outpatient treatment records dated in February 2005 reflect that the veteran was assessed with right knee meniscus tear per magnetic resonance imaging (MRI).  

The veteran underwent another VA examination in April 2005.  He reported constant throbbing deep pain inside the knee every day and occasional swelling.  He stated that his job repairing furniture aggravated his right knee because he had to squat and bend a lot.  He reported missing approximately 15-20 days of work in 2004 because of right knee pain.  He stated that pain averaged about a 4/10 and usually went up to 8/10 by standing or walking too much or squatting too much.  He reported the knee pain interfered with daily activities, especially with excessive walking, standing or squatting.  He denied additional limitation with repetitive use or additional limitation with flare-ups.  

Upon physical examination, the right knee was tender on the lateral meniscus but not on the medial meniscus.  There was no swelling and there were no deformities present.  There was 0 to 120 degrees of flexion with pains laterally at 120 degrees.  Extension was 0 degrees to full extension without pain.  There was questionable McMurrays positive.  There was 1+ laxity at the anterior cruciate ligament.  Lachmans was positive.  There was no crepitus.  Medial and lateral collateral ligaments were stable.  Anterior and posterior cruciate ligaments were stable.  Medial and lateral meniscus were stable.  Active range of motion did not produce any weakness, fatigue or incoordination.  The examiner diagnosed right knee internal derangement with cruciate deficiency, chondromalacia with chronic pains in right knee.  

The veteran underwent another VA examination in March 2007.  He reported the knee giving way about 2 times per month.  He stated that he had swelling or effusion in the knee 1-2 times per week.  He reported missing 3 days of school in 2007 as a result of his right knee pain.  He stated that he quit repairing furniture in 2006, as he could no longer tolerate the prolonged weight bearing, kneeling and squatting that are required of this position.  

Upon physical examination, there was no effusion.  There was normal bony architecture, skin color and temperature.  There were no scars.  The anterior and posterior cruciate ligaments and lateral and medial collateral ligaments were stable and intact.  McMurrays sign was positive medially for pain but no click.  Using DeLuca criteria, extension was to 0 degrees and flexion was to 125 degrees.  There was no weakness, fatigability or loss of coordination on range of motion assessment.  The veteran complained of pain on the extreme of knee flexion.  The veteran underwent an MRI examination on the right knee.  MRI findings revealed right knee degenerative joint disease.  

	Right Knee Internal Derangement, with Instability

The veterans right knee internal derangement with instability is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under this provision, other impairment of the knee is rated as follows: 10 percent for slight recurrent subluxation or lateral instability; 20 percent for moderate recurrent subluxation or lateral instability; and 30 percent for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words slight, moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

As above, the June 2004 VA examiner stated that Lachmans test of the right knee was slightly positive.  Also, during the March 2007 VA examination the veteran reported that his right knee gave out only 2 times per month.  In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of a disability rating in excess of 10 percent for the veterans service connected instability of the right knee.  The objective tests show only slight instability.  In order to receive a higher rating under DC 5257 for laxity there must be evidence of moderate or severe instability.  38 C.F.R. § 4.71a, DC 5257.  Thus, the Board finds that a disability rating in excess of 10 percent for the veterans right knee instability is not warranted.  
  
Other potentially applicable DCs that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5260 (limitation of flexion of the leg), and 5261 (limitation of extension of the leg).  There is no current evidence of ankylosis of the knee or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Thus, DCs 5256 and 5258 are not for application.  DCs 5260 and 5261 will be discussed in connection with the propriety of a separate evaluation for arthritis.

	Right Knee Internal Derangement, with Limited Motion

VAs General Counsel has held that under certain circumstances, as in this case, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  Precedent opinions of the General Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) .  It appears from the record that it is upon this provision that the currently assigned 10 percent evaluation was granted by the RO.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  The General Counsel has also determined that where a claimant has both limitation of flexion and limitation of extension of the same leg, he must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  

As above, on March 2007 VA examination, using DeLuca criteria, extension was to 0 degrees and flexion was to 125 degrees.  Because such a finding would result in a noncompensable evaluation, a disability rating greater than 20 percent for right knee internal derangement with limited motion is not warranted.    

As noted above, integral to the evaluation of musculoskeletal disorder rated upon range of motion is the issue of whether the claimant has sustained functional loss which may be due to pain.  Such functional loss must be supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. . . . [A] part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Moreover, in determining the factors causing disability of the joints, inquiry must be directed toward, inter alia, [p]ain on movement.  38 C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  

The Board finds that the veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The April 2005 and March 2007 VA examiners reported that there was no objective evidence of weakness, incoordination, fatigability, or loss of motion.  Thus, the provisions of DeLuca are not for application in this case.  Also, with regard the veterans complaints of pain, it is important for the veteran to understand that without taking into consideration the difficulties he has indicated he has, the current evaluations could not be justified. 

The assignment of extra-schedular ratings was also considered in this case under 38 C.F.R. § 3.321(b)(1).  However, the Board notes that an October 2004 Board decision found that, although there was no substantial interference with the veterans employability, there was some evidence that the veterans right knee disability somewhat impaired his ability to perform his chosen occupation, and this evidence, coupled with objective clinical evidence, collectively provided sufficient evidence of flare-ups of pain to warrant 20 percent evaluation for limitation of motion of the veterans right knee in accordance with 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  Accordingly, the Board finds that the impairment resulting from the veterans right knee disabilities are appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 is inapplicable.


ORDER

Service connection for a right shoulder disorder is not warranted.  

A disability rating greater than 20 percent for right knee internal derangement with limited motion is not warranted.  

An disability rating greater than 10 percent for right knee internal derangement with instability is not warranted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


